DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 3, 6, 15 and 20 have been cancelled.
Allowable Subject Matter
Claim(s) 1-2, 4-5, 7-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 9, 14 and 18; in brief and saliently: regarding at least claim 1: a method, comprising: applying a first non-zero voltage to a plate node and a digit line that are each coupled to a ferroelectric memory cell during a time period preceding an access operation for the ferroelectric memory cell; selecting the ferroelectric memory cell for the access operation via a word line; and discharging the digit line from the first non-zero voltage to a second voltage based at least in part on selecting the ferroelectric memory cell for the access operation, wherein the first non-zero voltage applied to the plate node is maintained on the plate node during at least a portion of a duration in which the digit line is discharged; regarding at least claim 9: substantially claim 1 adding: and activating a plurality of shunt switching components to selectively couple the plate node to one or more unselected digit lines; regarding claims 14 and 18: apparatus and/or method thereof, comprising: comprising: an array of ferroelectric memory cells .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827